DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (See claims listing attached)

	
IN THE CLAIMS
Please amend the claims as follows. No new matter has been added.
1.    (Cancelled) 
2.    (Original) A breaker/relay, comprising
a fixed contact electrically coupled to a motive power circuit for a mobile application;
a movable contact selectively electrically coupled to the fixed contact, wherein the movable
contact in a first position allows power to flow through the motive power circuit, and the movable contact in a second position does not allow power to flow through a motive power circuit; and
a physical opening response portion responsive to a current value in the motive power circuit, wherein the physical opening response portion is configured to move the movable contact to the second position in response to the current value exceeding a threshold current value;
a current source circuit electrically coupled to the breaker/relay and structured to inject a current across the fixed contact; and
a voltage determination circuit electrically coupled to the breaker/relay and structured to determine at least one of an injected voltage amount and a contactor impedance value, wherein 
3.    (Cancelled) 
4.    (New) The breaker/relay of claim 2, wherein the current source circuit is further electrically coupled to a plurality of breaker/relay devices, and to sequentially inject a current across each fixed contact of the plurality of breaker/relay devices; and
wherein the voltage determination circuit is further electrically coupled to each of the plurality of breaker/relay devices, and further structured to determine at least one of an injected voltage amount and a contactor impedance value for each of the plurality of breaker/relay devices.
5.    (New) The breaker/relay of claim 4, wherein the current source circuit is further structured to sequentially inject the current across each of the plurality of breaker/relay devices in a selected order of the plurality of breaker/relay devices.
6.    (New) The breaker/relay of claim 5, wherein the current source circuit is further structured to adjust the selected order in response to at least one of: a rate of change of a temperature of each of the fixed contacts of the breaker/relay; an importance value of each of the breaker/relay; a criticality of each of the breaker/relay; a power throughput of each of the breaker/relay; and one of a fault condition or a contactor health condition of each of the breaker/relay.
7.    (New) The breaker/relay of claim 5, wherein the current source circuit is further structured to adjust the selected order in response to one of a planned duty cycle and an observed duty cycle of a vehicle.
8.    (New) The breaker/relay of claim 2, wherein the current source circuit is further structured to sweep the injected current through a range of injection frequencies.
9.    (New) The breaker/relay of claim 2, wherein the current source circuit is further structured to inject the current across the fixed contact at a plurality of injection frequencies.
10.    (New) The breaker/relay of claim 2, wherein the current source circuit is further structured to inject the current across the fixed contact at a plurality of injection voltage amplitudes.
11.    (New) The breaker/relay of claim 2, wherein the current source circuit is further structured to inject the current across the fixed contact at an injection voltage amplitude determined in response to a power throughput of the breaker/relay.
12. (New) The breaker/relay of claim 2, wherein the current source circuit is further structured to inject the current across the fixed contact at an injection voltage amplitude determined in response to a duty cycle of a vehicle.


Election/Restriction
Claims 1 and 3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions (Embodiment 2 Mobile application or Vehicle system and Embodiment 6-Filtering apparatus), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021. Claims 1 and 3 are cancelled via examiner’s amendment and applicant needs to show claims 1 and 3 as cancelled in the next response.

REASONS FOR ALLOWANCE
Claims 2 and 4-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 2, the prior art of record(s) (closest prior art, Richard E. Porter et al., Patent No. 3,240,930) fails to teach the movable contact in a second position does not allow power to flow through the motive power circuit; and a physical opening response portion responsive to a current value in the motive power circuit, wherein the physical opening response portion is configured to move the movable contact to the second position in response to the current value exceeding a threshold current value and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 03/08/2021, with respect to claims 2 and 4-12 have been fully considered and are persuasive for the following reasons:  Claims 1 and 3 are cancelled as they are withdrawn due to non-elected inventions. Claims 2 and 4-12 are allowed as noted in this office action. Drawings dated 03/08/2021 are acknowledged. Claim Rejections 1-3 are withdrawn as claims 1 and 3 are withdrawn/cancelled and also based on amendment to claim 2 and corresponding correction of said drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	03/17/2021